Oo Oo NN OH HRW HO

wo NO NY NH NH WN NY WN NO KH KF HF FH HRP Se OS Se
oN HN UO BPW NY KY TD CO HH DA HP WD LPB KK CO

w
“FILED LODGED
___ RECEIVED COPY

 

 

 

ELIZABETH A. STRANGE
First Assistant U.S. Attorney

District of Arizona
BEVERLY K. ANDERSON MAR 20 2019

Assistant U.S. Attorney

 

 

 

 

 

 

Arizona State Bar No. 010547 CLERK US DISTRICT COURT
United States Courthouse BY DISTRICT OF ARIZONA _ yepuTY
405 W. Congress Street, Suite 4800

Tucson, Arizona 85701

Telephone: 520-620-7300
Email: bev anderson @usdo} .ZOV
Attorneys for Plainti

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, CR 19-00472-TUC-RM (JR)
Plaintiff, GOVERNMENT’S MOTION
TO UNSEAL CASE
VS.
Wei Sun, Paper Filed In A Sealed Case
All Defendant Name(s) to Be Made Public)
Defendants.

 

 

 

The United States of America, by and through its undersigned attorneys,
respectfully requests that this Court enter an Order to:

1. Unseal the case.

2. It is the intent of the government to unseal the entire case and (check one):

The government is not specifying any documents to remain sealed.
[] The government requests that the following documents be ordered
sealed: Doc.

3. Pursuant to the March 2004 Judicial Conference guidance, certain criminal
documents shall not be included in the public case file and should not be made available to
the public at the courthouse or via remote electronic access: unexecuted summonses or
warrants of any kind (e.g., search warrants, arrest warrants); pretrial bail or presentence
investigation reports; statements of reasons in the judgment of conviction; juvenile records;
documents containing identifying information about jurors or potential jurors; financial

affidavits filed in seeking representation pursuant to the Criminal Justice Act; ex parte

 
Co Oo HN DH OA FP WD NYO

10

12
23
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

requests for authorization of investigative; and expert or other services pursuant to the
Criminal Justice Act. Accordingly, the government requests that documents in those
categories remain sealed without further order of the Court.

Respectfully submitted this 20th day of March, 2019.

ELIZABETH A. STRANGE
First Assistant U.S. Attorney

a of Arizona

BEVERLY K. ANDERSON
Assistant U.S. Attorney

 
